Citation Nr: 1201624	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a respiratory disability, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issues of entitlement to service connection for PTSD and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A cervical spine disability was not manifest in service and is unrelated to service; arthritis of the cervical spine was not manifest within one year of separation from service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated during service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

An August 2006 letter discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.  In December 2006 the Veteran was asked to identify dates of treatment during service for his claimed cervical spine disability.  The evidence of record was discussed.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that she was provided with a meaningful opportunity during the pendency of her appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to this claim.  However, the Board finds that a VA examination is not necessary in order to render a decision.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Veteran's service treatment records are devoid of any complaints or treatment suggesting a cervical spine disability.  Further, the Board finds that there is otherwise no credible evidence of any in-service disease or injury, or credible of a continuity of symptomatology since service, and no competent evidence otherwise showing that the claimed disability was incurred in service.  Accordingly, a VA examination is not warranted.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

The Veteran asserts that he was involved in a motor vehicle accident during service, and that his current cervical spine disability is related to injuries sustained in that accident.  In a September 2006 statement, the Veteran indicated that while stationed at Malmstrom Air Force Base during approximately November 1965, he was a passenger in an Air Force truck that struck a deer and rolled.  He stated that he was tossed around in the cab of the truck.  He indicated that after ensuring that there were no visible injuries, they called the base and subsequently filled out accident reports.  He stated that he was checked at the infirmary and released to work.  He indicated that he had pain in his neck at that time.  He noted that he had back and neck pain following service.  

Service treatment records are entirely negative for any diagnosis, complaint, or abnormal finding referable to the Veteran's cervical spine.  On separation examination in May 1967, the Veteran denied recurrent back pain, lameness, deformity, and arthritis.  His spine was normal on clinical examination, and the summary of defects and diagnoses did not include any reference to his cervical spine.  He was deemed qualified for separation.

A private medical record dated in February 1990 reflects the Veteran's report of having fallen from a ladder in 1983, after which he saw a chiropractor.  

A March 1990 letter from P.E.S. MD notes that the Veteran fell from a ladder in June 1983 and sustained a definite twist injury to his neck.  He indicated that the Veteran had seen a chiropractor a few days later and had been seeing physical therapists and chiropractors intermittently since.  Dr. S noted that the Veteran had experienced numerous exacerbations from his work as a painter and had probably missed about a year and a half in total since the 1983 accident.  The report of a July 1990 MRI indicates a congenitally small cervical neural canal without evidence of degenerative spinal stenosis and possible foraminal encroachment.

In April 1999 the Veteran was seen at a private hospital with complaints of a one-year history of cervical pain.  Physical therapy was prescribed.  An X-ray study revealed mild degenerative changes without evidence of instability.

A July 2006 VA outpatient record indicates the Veteran's report of a bad back since a motor vehicle accident in service.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed cervical spine disability.  In that regard the Board notes that there is a remarkable lack of credible evidence of pathology for many years following service.  The earliest post-service treatment for any complaints referable to the Veteran's cervical spine dates to 1990.  At that time, the Veteran reported onset of neck complaints in 1983 following a fall from a ladder while working as a painter.  In 1999 the Veteran reported a one-year history of neck pain.  While the Veteran identified differing dates of onset while pursuing private treatment, his reports directly to treating health care providers consistently indicated onset years following his separation from service, and are in conflict with his current assertion to VA that he has experienced a bad back since an accident in service.  The Board finds statements as to history made directly to health care providers during the course of treatment to be inherently more credible than statements made in support of a claim for benefits.  Therefore, the most credible evidence regarding the most likely date of onset of the claimed cervical spine disability consists of treatment records reflecting onset of symptomatology years after service discharge.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board is not relying merely on an absence of complaints in service.  Rather, as discussed in detail above, the Board finds that his statements to the contrary, in the pursuit of treatment years following his separation from service, prove that his current statements are unreliable and not credible with respect to the onset of his cervical spine symptoms.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses related to the Veteran's cervical spine, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Absent reliable lay or medical evidence relating this claimed disability to service, the Board concludes that the claim of entitlement to service connection for a cervical spine disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2011). 

	
ORDER

Service connection for a cervical spine disability is denied.


REMAND

PTSD

The Veteran seeks service connection for PTSD.  During the pendency of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Effective July 13, 2010, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The RO denied the Veteran's claim in part because he failed to provide verifiable information concerning  his PTSD stressors.  However, in February 2007 he stated that he was not trained to be in combat and that he always felt afraid while in Vietnam.  In his June 2009 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran indicated that when he was at Phu Kat and Qui Nohn, those bases were subjected to regular enemy mortar attacks and that such attacks could hit almost anywhere on base.  The service personnel records reflect that the Veteran was at Qui Nohn from July 1966 to February 1967,a and at Phu Cat from February 1967 to June 1967.  Given the Veteran's general assertions of having been fearful while in Vietnam, and the new regulations, the Board finds that he should be afforded a VA examination to determine whether his general fear of the enemy and of the claimed mortar attacks are sufficient to support a diagnosis of PTSD.

Respiratory Disability

The Veteran maintains that he has a respiratory disability that is related to asbestos exposure during service.  In March 2008, he stated that his service as a water and waste procurement specialist brought him into contact with asbestos lined pipes and hoses.  Notably, the RO conceded in an August 2008 statement of the case that water pipes often had asbestos components and to that extent, the Veteran might have come into contact with asbestos particles while in the Air Force.

A private April 1999 X-ray report indicates moderate air trapping with questionable reactive airway disease or history of chronic obstructive pulmonary disease (COPD).  A private medical record dated in August 2002 indicates an assessment of chronic bronchitis in a smoker.  

The Veteran submitted to an Agent Orange Registry examination in February 2005, which included a chest X-ray series.  The impression was hyperexpansion and air trapping, with underlying COPD.  No mass lesion was identified.  A VA X-ray report dated in September 2007 notes emphysema.  The radiologist noted that the lung fields were hyperaerated.

The Court has observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor has the Secretary promulgated any regulations.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB Circular"], that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. [This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.]  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos- related disease can develop from brief exposure to asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment, Nolen; VAOPGCPREC 4-2000.

Here, while the RO accepted the possibility that the Veteran had been exposed to asbestos during service, it did not ascertain whether there is evidence of exposure either before or after service.  Moreover, because the RO has accepted the occurrence of an in-service event,  and there is evidence of a current disability, the Board concludes that a VA examination is warranted to determine the etiology of any currently present respiratory disability.  See McLendon.

In light of the above discussion, additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Contact the Veteran and request that he provide information concerning any industrial exposure to asbestos either before or after his period of service.  

2.  Following completion of the action in paragraph 1, schedule the Veteran for a VA psychiatric or psychological examination to determine the nature and etiology of any currently present acquired psychiatric disorder, to include PTSD if present.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify the nature and extent of any currently demonstrated acquired psychiatric disorder.  With respect to any currently present acquired psychiatric disorder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disorder is related to any disease or injury in service.

A diagnosis of PTSD under DSM IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  Specifically, the examiner should indicate whether Veteran's fear of hostile military or terrorist activity is a sufficient stressor to support a diagnosis of PTSD.

If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

3.  Following completion of the action in paragraph 2, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present respiratory disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify the nature and extent of any currently demonstrated respiratory disability.  With respect to any currently present respiratory disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that it is related to any disease or injury in service, to include exposure to asbestos.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Upon completion of the above actions, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


